Citation Nr: 0523462	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  97-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right otitis media.

3.  Entitlement to service connection for bilateral 
eustachian tube dysfunction.

4.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral disc disease at L4-L5, on appeal from 
the initial determination.

5.  Entitlement to a compensable disability evaluation for 
reflux esophagitis, to include hiatal hernia, on appeal from 
the initial determination.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
March 1980 and from June 1984 to February 1994.  The matter 
comes before the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In October 2001, the Board remanded the matter for the 
purpose of obtaining additional evidence and curing due 
process deficiencies.  Part of this development included a 
separate determination as to whether the veteran perfected an 
appeal of the denial of service connection for hypertension, 
right otitis media, and bilateral eustachian tube 
dysfunction.  The Board issued a decision in April 2005 that 
determined a timely appeal had been submitted.  Following 
this action and actions undertaken at the RO, the issues of 
entitlement to service connection for hypertension, right 
otitis media, and bilateral eustachian tube dysfunction and 
entitlement to increased evaluations for lumbosacral disc 
disease at L4-L5, and reflux esophagitis, to include hiatal 
hernia, were returned to the Board for final appellate 
consideration.

By a rating action dated in July 2004, service connection was 
granted for radiculopathy of the lower left extremity.  The 
RO held that the neurological symptoms experience by the 
veteran were secondary to his service connected lumbosacral 
disc disease at L4-5.  A separate compensable (10 percent) 
disability rating was assigned, effective from September 
2002.  The veteran did not appeal the assigned rating.  

This appeal initially included the issues of entitlement to 
service connection for hepatitis C, bilateral shoulder 
disability, bilateral knee disability, and memory loss.  The 
issue of service connection for hepatitis C was granted by 
the Board in an October 2001 decision.  In that same 
decision, the Board dismissed the claim of service connection 
for memory loss based on a finding that the veteran withdrew 
his appeal on that issue.  By a rating action dated in 
December 2003, the RO granted service connection for 
bilateral shoulder disability.  Service connection for 
degenerative joint disease of the right and left knee was 
granted by the RO in a July 2004 rating decision.  In view of 
the foregoing action, the issues of entitlement to service 
connection for hepatitis C, bilateral shoulder disability, 
bilateral knee disability, and memory loss are no longer the 
subjects of appellate review.

A personal hearing was conducted between the veteran and a 
veterans law judge in September 1999.  The veteran was 
advised in a June 28, 2005, letter that he was entitled to an 
additional hearing, as the Board no longer employed the 
Veterans Law Judge who conducted the September 1999 hearing.  
See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2004).  He was told that he had 30 days from the date of the 
letter to respond, and that, if no response was received, the 
Board would assume that he did not want an additional 
hearing.  To date, there has been no response.  A transcript 
of the September 1999 hearing remains associated with the 
claims file.

The issues of entitlement to service connection for 
hypertension, right otitis media, and bilateral eustachian 
tube dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Even considering his complaints of pain on motion, 
objective findings associated with the veteran's low back 
disability result in no more than mild intervertebral disc 
syndrome (IDS).  The findings do not more nearly approximate 
moderate limitation of motion of the lumbar spine, or 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position there is no limitation of forward flexion 
of the thoracolumbar spine to 60 degrees or less, or 
limitation of the combined range of motion of the 
thoracolumbar spine to 120 degrees or less.  There is no 
evidence of vertebral fracture or ankylosis of the lumbar 
spine; or, incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks but less 
than 4 weeks in the past during the past 12 months.

3.  The veteran's reflux esophagitis, to include hiatal 
hernia, has been manifested by heartburn (pyrosis) and 
reflux, for which he takes over-the-counter medication, but 
he does not have dysphagia, substernal arm or shoulder pain, 
considerable impairment of health due to his gastric 
problems, or moderate stricture of the esophagus.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for lumbosacral disc disease at L4-L5 are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 
5295 (2003), Diagnostic Codes 5237, 5242, 5243 (2004).

2.  The criteria for a 10 percent disability evaluation for 
reflux esophagitis, to include hiatal hernia, are met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.111, 4.112, 4.113, 4.114, 
Diagnostic Code 7203, 7346 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By a letter dated in April 2003, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  The RO informed the 
veteran of the type(s) of evidence necessary to grant his 
claim on appeal.  The RO also advised the veteran to send any 
additional evidence that would support his appeal.  The April 
2003 letter therefore provided notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The January 1995 rating decision, May 1995 Statement of the 
Case, March 1996 rating decision, and Supplemental Statements 
of the Case (SSOCs) dated in December 1996 and July 2004 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his increased rating claims.  The 
July 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

VA and non-VA records and reports have been obtained 
including, but not limited to, G. Puskar, M.D., R. Saucedo, 
M.D, Atlantic Orthopedic Surgery Associates, the 45th Medical 
Group Patrick Air Force Base, the West Palm Beach VA Medical 
Center (VAMC), the Miami VAMC, and the Oakland Park VA 
Outpatient Center (VAOC) have been obtained.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded VA examinations in April and May 1994, September 
1996, and March 2003 for the purpose of determining the 
nature and severity of his low back and gastric disabilities.  
The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Indeed, the Board notes that the veteran has not claimed that 
VA has failed to comply with the notice or duty to assist 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
present case, the veteran did not receive his VCAA notice 
until April 2003, which was well after the time when his 
claim was initially adjudicated.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in April 2003 was 
not given prior to the first adjudication of the claim 
(January 1995), the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the July 2004 SSOC was provided to the 
veteran.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2  requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The veteran's claims for increased evaluations originated 
from the RO decision that granted service connection for 
those disabilities.  The claim therefore stems from the 
initial rating assigned.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

Lumbosacral disc disease at L4-L5

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  ................................................... ..50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine..................................................
...........30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height.........................................................10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 
- 5243 (2004)

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The evidence of record presents a clear, consistent picture 
of the veteran's low back disability.  At a March 2003 VA 
examination, the veteran complained of constant low back 
pain.  He indicated the level of pain was six on a one to ten 
scale of pain.  He said the level of pain would rise to eight 
when bent over, and that the level would rise to ten with 
repetitive bending.  He endorsed occasional flare-ups.  He 
described becoming bed ridden for one to five days, twice a 
month.  He stated he experienced six episodes a month, and 
that he had probably lost 10 days of work within the last 90 
days.  The curvature of the veteran's spine was normal.  
There was no para spinal muscle spasm.  He had 70 degrees of 
forward flexion, 30 degrees of backward extension, 30 degrees 
of lateral flexion, and 30 degrees of lateral rotation.  With 
repetitive motion, the examiner noted that there was no 
evidence of additional loss of range of motion, weakness, 
incoordination, excess fatigability, or lack of endurance.  
He said the veteran grunted with mild facial grimacing at the 
end of his ranges of motion.  Knee and ankle jerks were plus 
two, bilaterally.  Straight leg raising was negative.  He was 
able to walk on his heels and tiptoes.  The March 2003 VA 
examination shows symptoms consistent with those indicated on 
VA examination in April 1994, which showed only "mild 
diminution of anterior flexion."  The aforementioned VA and 
non-VA treatment records did not contain any findings of 
symptoms that worse than what were recorded at the March 2003 
examination.

The Board has considered the criteria listed under Diagnostic 
Codes 5292, 5293, 5295, 5237 (lumbosacral strain), 5242 
(degenerative arthritis of the spine), or 5243 
(intervertebral disc syndrome).  In this regard, the Board 
finds the evidence of record fails to support a higher (20 
percent) disability evaluation under the "old" or "new" 
rating criteria.  The range of motion findings at the March 
2003 VA examination -70 degrees of flexion and full 
extension, lateral flexion, and lateral rotation- are the 
worst demonstration of loss of motion on record.  These 
findings do not rise to the level of "moderate" loss of 
motion of the lumbar spine.  The Board recognizes that the 
veteran complained of debilitating low back pain that 
increased in severity on repetitive movement, and that 
resulted in flare-ups that required bedrest.  However, on 
examination, there was no objective evidence of additional 
loss of range of motion with repetitive bending.  Moreover, 
the VA examiner specifically found that there was no evidence 
that repetitive bending resulted in weakness, incoordination, 
excess fatigability, or lack of endurance.  Thus, even 
considering the veteran's subjective complaints of additional 
functional loss or loss of motion during flare-ups or 
overuse, the fact remains that the manifestations due to the 
veteran's low back disability are no more than slight.  See 
38 C.F.R. § 4.40, 4.45.  

Similarly, the veteran has not demonstrated forward flexion 
of the thoracolumbar spine limited to 60 degrees or less or 
the combined range of motion of the thoracolumbar spine 
limited to 120 degrees or less.  Further, no competent 
medical evidence has been presented showing that the 
veteran's low back disability results in moderate symptoms of 
intervertebral disc syndrome with recurring attacks.  There 
was also no evidence of muscle spasm on extreme forward 
bending forward and loss of lateral spine motion in standing 
position, or muscle spasm or guarding that causes abnormal 
gait or spinal contour.  Finally, although he provided a 
history of frequent flare-ups causing bedrest and loss of 
work, the Board finds that is no objective evidence that the 
veteran's intervertebral disc syndrome results in 
incapacitating episodes having a total duration of at least 
two weeks during the past year.

Reflux esophagitis, to include hiatal hernia

There are various post gastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as a "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia. Those occurring from one to three 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.

For purposes of evaluating disabilities under § 4.114, the 
term "substantial weight loss" means a loss of greater than 
20 percent of the individual's base-line weight, sustained 
for three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
base-line weight, sustained for three months or longer.  38 
C.F.R. § 4.112.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instructions under the title "Diseases of the Digestive 
System" do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Board finds that the use of Diagnostic Code 7346, for 
rating the veteran's reflux esophagitis, to include hiatal 
hernia, is most appropriate because the functions affected, 
anatomical localization, and symptomatology of that disorder 
are closely analogous to a hiatal hernia.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity, a 10 percent rating is 
warranted.  With persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent rating is 
warranted.  Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health, warrant a 60 percent rating.

On VA examination in September 1996, the veteran provided a 
history of heartburn for the past 20 years.  He said he was 
diagnosed as having reflux esophagitis following a 1994 
endoscopy.  He stated that prescriptions of Zantac and 
Gaviscon had almost completely relieved his symptoms.  
However, the veteran indicated that spicy foods and tomatoes 
aggravated his symptoms, and that he occasionally experienced 
nighttime heartburn after dinner.  He denied dysphagia, 
melena, hematochezia, or weight loss.  He also denied 
problems with diarrhea or constipation or symptoms of anemia.  
The diagnosis was reflux esophagitis.  

Similar findings were made at the March 2003 VA examination 
where the veteran reported that he become symptomatic with 
heartburn after eating certain foods.  He again stated that 
his symptoms were well-controlled by medications.  He denied 
vomiting, hematemesis or melena.  There was no history of 
anemia or weight loss.  

Post-service medical records document occasional 
treatment/evaluations of the veteran's gastric disability.  
An October 1994 treatment note indicated that the veteran 
continued to experience occasional tightness in the throat 
and epigastric pain, but that the use of Zantac was 
essentially controlling the symptoms.  An August 1995 report 
referenced complaints of heartburn and reflux.  The veteran 
was noted to be "doing great" with Zantac in notes dated 
January and June 1997.

In sum, the record shows that the veteran does take over-the-
counter medication on a routine basis for heartburn 
(pyrosis), and that he continues to experience occasional 
symptoms of pyrosis and reflux of gastric acid.

The Board therefore finds that the veteran does meet the 
schedular rating criteria for a 10 percent rating for reflux 
esophagitis, to include hiatal hernia.  However, the 
necessary findings to support a higher (30 percent) rating 
under Diagnostic Code 7346 are not shown.  The disorder does 
not produce dysphagia or substernal or arm or shoulder pain.  
There is also no evidence of considerable impairment of 
health due to the gastric disorder.    

A 30 percent rating is also not warranted under Diagnostic 
Code 7203.  Under Diagnostic Code 7203, a 30 percent rating 
is warranted for moderate stricture of the esophagus.  
Moderate stricture of esophagus has not been demonstrated.

The Board has considered whether the veteran is entitled to a 
higher disability rating under a different diagnostic code.  
However, a careful review of the evidence of record reveals 
that the veteran's disability picture is predominantly 
manifested by symptoms as reflected in Diagnostic Code 7346 
and his entire disability picture was used in evaluating his 
increased rating claim.  A higher disability rating would 
therefore not be warranted utilizing other digestive system 
diagnostic codes.  See 38 C.F.R. § 4.114 (a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back or gastric disabilities and there is no objective 
evidence of marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral disc disease at L4-L5 is denied.

Entitlement to a 10 percent disability rating for reflux 
esophagitis, to include hiatal hernia, is allowed, subject to 
the regulations governing the award of monetary benefits.


REMAND

There is current evidence that the veteran has been diagnosed 
as having hypertension, and that he takes medication for the 
same.  A review of the service medical records shows that the 
veteran was seen in October 1992 for complaints of chest 
pain.  His initial blood pressure reading was 148/91.  His 
blood pressure reading was taken nine times within the 
following three hour period and in each instance his 
diastolic pressure was below 90.  The assessment was resolved 
hypertension.  Records attached to his service discharge 
examination diagnosed the veteran as having borderline 
hypertension - no medications, mild elevation of systolic.  
The veteran's blood pressure was 132/82 and 124/80 when he 
was examined for VA purposes in April 1994.  However, in June 
1994, a blood pressure reading of 162/94 was recorded.  His 
blood pressure was 146/91 when it was re-checked.  

The service medical records document the veteran's treatment 
for various ear-related problems, to include bilateral otitis 
media, external otitis, and "ear infections."  His January 
1994 discharge examination described him as having recurrent 
eustachian tube dysfunction and occasional otitis media.  His 
ears and drums were found to be normal, however.  His ears 
were also noted be normal on VA examination in April 1994.  
Subsequent post-service medical records dated in 1996 and 
1998 show that the veteran has been seen for various ear 
infections.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and etiology of the veteran's 
current hypertensive disability.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
examiner's attention is directed to the 
service medical records and VA records 
dated in April and June 1994.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or greater 
probability (as likely as not) that the 
veteran's current hypertensive disability 
had its onset in service or is 
etiologically related to service.  The 
rationale for all opinions expressed must 
also be provided.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and etiology of any currently 
present disability of the right ear or 
eustachian tubes.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner's attention is 
directed to the service medical records, 
including the discharge examination 
report, the VA examination report dated 
in April 1994 and 1996 and 1998 medical 
reports reflecting treatment for ear 
infections.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or greater 
probability (as likely as not) that any 
current disability of the right ear 
and/eustachian tubes had its onset in 
service or is otherwise etiologically 
related to any infection(s) occurring 
during active service.  The rationale for 
all opinions expressed must also be 
provided.


3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the July 2004 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA. Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


